Filed 5/12/22 In re E.V. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re E.V., a Person Coming Under
 the Juvenile Court Law.


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,                                                         A162654

             Plaintiff and Respondent,                                 (Alameda County
 v.                                                                    Super. Ct. No. JD-
                                                                    033175-01)
 K.V.,
             Defendant and Appellant.


         Following a jurisdiction and disposition hearing, the juvenile court
sustained “risk of harm” allegations (Welf. & Inst. Code, § 300, subd. (b)(1)),1
as to K.V. (Father) and mother. Father appeals, challenging a jurisdiction
finding that his “daily” consumption of alcohol placed E.V. (minor) at “serious
risk of physical harm or neglect,” which precipitated an alcohol assessment
requirement and removal of the minor from his custody. Although the
jurisdiction and disposition orders are supported by other, unchallenged




       All further statutory references are to the Welfare and Institutions
         1

Code unless otherwise indicated.


                                                               1
findings,2 we exercise our discretion to consider Father’s challenge. As we
shall explain, what this case boils down to is whether Father’s forthright
acknowledgment of having a “beer or two” at night after work, in the absence
of any evidence that this modest consumption impaired his functioning at
home or at work, was sufficient basis to find a “serious risk of physical harm
or neglect” supporting jurisdiction or clear and convincing evidence of
“ ‘substantial danger to the child’s physical health, safety, protection, or
physical or emotional well-being’ ” sufficient to support a removal order. We
conclude it is not.
                                   BACKGROUND
      The Alameda County Social Services Agency (Agency) detained one-
month-old E.V. after she tested positive for opiates and was twice
hospitalized for “ ‘failure to thrive.’ ”
      In its initial petition, the Agency alleged, pursuant to section 300,
subdivision (b)(1) that: parents “were not feeding the minor throughout the
night,” and such actions placed minor “at serious risk of physical harm”
(count b-1); mother’s substance abuse placed minor at serious risk of physical
harm or neglect (count b-2); and Father’s “history of using illegal substances”
and his “daily” consumption of alcohol placed minor at serious risk of physical
harm or neglect (count b-3).
      The detention report recounted that the hospital social worker said
E.V. was admitted after her first weight check because she was “severally
underweight.” The hospital discharged the infant after five days, but she was
re-hospitalized three days later because the “pediatrician . . . felt the baby
was unsafe to take home due to her weight.” The social worker “reported



      2   Mother does not appeal.


                                            2
that there are concerns regarding the two admissions to the hospital for a
baby being considered ‘failure to thrive’ and this is highly irregular.”
      The pediatrician reported E.V.’s failure to thrive diagnosis was the
“result of the baby not being fed enough” because she “was doing well in the
hospital and has been gaining weight.” The doctor stated hospital staff had
“struggled with waking” father at night to feed E.V., and that when he is
present at the hospital, father “is asleep a majority of the night.” The doctor
expressed “many concerns around both parents[’] capacity to ensure that the
baby is being fed.”
      The social worker reported that Father took “accountability” for not
“feeding [E.V.] at night.” He stated he works long hours, waking up at 6:00
a.m. and getting home from work around 6:30 p.m. He then takes over care
of E.V. at night, starting around 9:30 p.m. He said he “is a heavy sleeper and
did not hear his daughter wake up or cry in the middle of the night, which he
assumed that meant she was not hungry.” Father claimed the doctor told
him “he cannot co-sleep with the baby due to potential risk of suffocating the
baby and that made it harder for him to hear the baby in the crib.”
      Father “shared that he has been arrested, has battled heroin abuse in
the past, and has participated in therapy in the past” but that he had “come a
long way with his sobriety.” He denied any current substance abuse, stated it
had “been ‘a long time’ ” since he had used any illegal substances but “was
not able to provide a timeframe.” He “reported that he occasionally drinks
alcohol after work,” but it “does not impair his ability to care for minor as he
only has a couple of beers when he gets home from work.”
      The court found a prima facie showing had been made and that
continuance in the home was “contrary to [E.V.’s] welfare.” The court ordered




                                        3
visitation for parents and set the matter for a jurisdiction and disposition
hearing.
      The jurisdiction/disposition report stated the social worker had spoken
with Father, who reported visits with E.V. were going well. When asked
what he “felt his needs are” for services and referrals, Father replied that he
did “not feel he has additional needs at this time,” that he “ha[d] been clean
from substances for a long time.” He reported that he “will have a beer or
two when he gets off work but does not feel he has an issue with alcohol and
does not feel it impairs his ability to parent the minor.”
      Father had been referred to parent education classes and had also been
asked to have “an assessment with Family Treatment Court to determine if
he needs substance abuse treatment.”3
      The social worker also spoke with mother about Father’s past
substance abuse. Mother said he “has been going to a methadone clinic for
past heroin use.” As for Father’s consumption of alcohol, mother had, prior to
the detention hearing, told the social worker he drank “daily.” Prior to the
jurisdiction/disposition hearing, she told the social worker he “was drinking
about three times a week and on the weekends when he was not working.”
Mother also told the social worker prior to the detention hearing that she had
“confronted” father about his alcohol use.4 Prior to the
jurisdiction/disposition hearing, she said she “does not think that it is a
problem.” Mother’s only suggestion was that Father could “benefit from a
parent class.”

      3   Specifically, this was a request for an assessment of drug use and
abuse.
      4  The report did not elaborate on why mother said she had “confronted”
father, i.e., whether it was an economic issue, or a health issue, or an issue of
not sufficiently contributing to the care of E.V.


                                        4
      The Agency recommended the court find the section 300 allegations
true and that mother be offered reunification services. Father, who had not
yet been elevated to presumed father, was not entitled to services because he
had not yet “establishe[d] a legal basis” for them. At a March 2021 hearing,
the court elevated Father to presumed father, granted the Agency discretion
to increase visits between E.V. and Father, and continued the matter for the
jurisdiction/disposition hearing.
      In an addendum jurisdiction/disposition report, the Agency stated
Father had completed the substance abuse assessment. The evaluator
reported Father was “forthcoming for the most part” about his substance
abuse history. He was “honest about his history with using heroin but [the
evaluator] was not sure about what he shared about when he stopped using
heroin.”5 When asked if he was “a ‘dry drunk,’ ” Father told the evaluator
“having a full time job helps keep him out of trouble.” He told her he “drinks
a ‘tall boy’ every night and does not have any issues with stopping that.” The
evaluator reported he “was not resistant to testing,” but was “resistant to
doing treatment.”6 The evaluator’s only specific suggestion was that a class
about “criminality and substance use” “might be helpful for . . . father.”
      In light of the assessment, the Agency submitted a drug testing referral
for Father. As of the time the addendum report was prepared, he had not yet
drug tested, and the social worker “encouraged him to do so.”




      5The quote is accurate, and the addendum report does not explain
what the evaluator meant by “not sure about what he shared” when Father
stopped using heroin.
      6 The evaluator did not specify whether she was referring to drug
testing and treatment or alcohol testing and treatment. Presumably, it was
drug testing, given the Agency’s subsequent referrals.


                                       5
      The addendum report also stated Father had begun parenting classes.
He reported they were “going well but he does not feel it is very beneficial
because they usually only talk about teenagers.” Father reported visits were
“going great,” and he was “keeping busy with work.”
      The social worker stated she was “worried about” the parents’ history of
substance abuse, that father “denies the need for any services, but admits to
a history of heroin use and current alcohol use,” and that he “minimizes the
reasons the Agency is involved.”
      The Agency recommended E.V. be returned to mother’s care but remain
out of the home of Father, and that Father receive informal child welfare
services at the Agency’s discretion. The Agency stated mother “has come a
long way in maintaining her sobriety and while continuing that process, she
is able to have the minor at the program with her. She has been caring for
the minor overnight on a weekly basis and most recently has the minor for
four consecutive nights. It will be important to see what happens next for the
mother in her plan to continue her sobriety and live independently when
discharged from the program. She has shared she is willing to continue in a
sober living environment and follow future Court orders as they pertain to
visits, etc. The father will continue to receive visits and will be encouraged to
participate in programs that help him personally as a father to the minor.
The relationship between the parents is unclear but the mother has made it
known that she wants to make sure she put[s] the minor first no matter
what.”
      At the contested jurisdiction and disposition hearing, the Agency
submitted on its reports and Father was the sole witness.
      Father testified he and mother would “switch off” the responsibility of
feeding E.V. and that he was aware the infant had been readmitted to the



                                        6
hospital for “weight loss.” When asked what he had “done to ensure [E.V. is]
safe,” he replied that he buys her clothes, makes “sure she has what she
wants,” works every day “to be able to support her and her mom,” and goes to
parenting classes.7
      After hearing from Father, the court adopted the Agency’s
recommendations.
      As to the failure to thrive allegation against Father, the court stated
there was “direct eyewitness evidence of father sleeping through the feeding
of the baby at the hospital. [¶] . . . [¶] So I think that there is evidence that
the father did not perform his duties while at the hospital, to feed the baby.”
Additionally, “circumstantially,” through the submitted reports, there was
“ample proof that the baby . . . was released to the parents, taken home, lost
weight, and that the parents, to wit, the father, didn’t have a schedule for
feeding the baby, or a plan. [¶] . . . [¶] And, the fact the baby was readmitted
again, at such a young and tender age, for failure to thrive, is alarming and
concerning to the Court.”
      The court went on to state, “I don’t have evidence that is questionable
about father’s alcohol use. [¶] Mother had no, from reading the reports, no ax
to grind with father, no reason to try to throw him under the bus, saying she
wanted to confront him about his alcohol use. [¶] Maybe the alcohol use is
why the father slept through the night, and did not care for the child. Maybe
mother’s substance abuse is one of the factors as well.” The court stated, it
could “draw an inference that father hasn’t gone to Options and participated
in any substance abuse assessment.[8] Maybe there is a substance abuse

      7Neither the Agency, minor’s counsel, mother’s counsel nor the court
asked Father any questions.
      8 However, the record shows Father’s initial March 2, 2021, plan
included a recommendation that he participate in a substance abuse

                                         7
problem or alcohol problem that renders him unable. Or it could be his work
schedule as well, I don’t know. I don’t have enough evidence. [¶] It could be
his working as a truck driver and he is working very long hours and is
exhausted, exhaustion can also make a parent sleep through the night. The
fact of the matter is that there is sufficient evidence to support [the b-1
count].”
      However, the court was “slightly troubled by the [b-3 count], where it
says [Father] has a history of using illegal substances.” The court observed,
“The history of using illegal substances, yes, he did talk about that a little bit,
but I’m not sure that’s a circumstance of where we stand today.” The court
therefore struck that portion of the b-3 count. It left the remainder of the
count intact, stating it was “supported over all” because father “drinks
alcohol daily, period.” The court went on to state, “I don’t think he needs a
substance abuse assessment [for which the Agency had made its referrals]. I
do think he needs an alcohol assessment, and that will be the Court’s order.”
      The Agency filed an amended section 300 petition to reflect the court’s
order. The b-3 count was modified to allege: “The father . . . drinks alcohol
daily. [Father] was unable to identify when he last used substances other




assessment, and Father completed that assessment on or before March 17.
On that date, the Agency submitted a referral for drug testing. On April 29,
Father was given new information so he could begin drug testing. In the
meantime, the Agency submitted another referral for assessment, this time
with Options. The record does not indicate why this second referral was
made. The Agency states in its respondent’s brief that this referral was also
for drug evaluation and testing. The Options evaluator cancelled the first
appointment scheduled for April 22. Father missed the second appointment
scheduled for April 28, and rescheduled the appointment for May 3. Father
apparently did not make the May 3 appointment and there is nothing in the
record as to why that was the case.


                                        8
than alcohol. Such actions by the father . . . place the minor at serious risk of
physical harm or neglect.”
                                  DISCUSSION
Justiciability
      “ ‘When a dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a reviewing
court can affirm the [trial] court’s finding of jurisdiction over the minor if any
one of the statutory bases for jurisdiction that are enumerated in the petition
is supported by substantial evidence. In such a case, the reviewing court
need not consider whether any or all of the other alleged statutory grounds
for jurisdiction are supported by the evidence.’ ” (In re Drake M. (2012)
211 Cal.App.4th 754, 762 (Drake M.); accord, In re I.A. (2011)
201 Cal.App.4th 1484, 1492 (I.A.).)
      Courts may nevertheless exercise their discretion to reach the merits of
an additional jurisdiction finding where it “(1) serves as the basis for
dispositional orders that are also challenged on appeal (see, e.g., In re Alexis
E. [(2009) 171 Cal.App.4th 438,] 454; (2) could be prejudicial to the appellant
or could potentially impact the current or future dependency proceedings (In
re D.C. (2011) 195 Cal.App.4th 1010, 1015 . . .); or (3) ‘could have other
consequences for [the appellant], beyond jurisdiction’ (In re I.A., supra,
[201 Cal.App.4th] at p. 1493 [not reaching the merits of an appeal where an
alleged father ‘has not suggested a single specific legal or practical
consequence from this finding, either within or outside the dependency
proceedings’]).” (Drake M., supra, 211 Cal.App.4th at pp. 762–763.) Still,
“Drake M. provides a narrow exception to the general rule that we will not
address the merits of challenges to jurisdictional findings that do not affect




                                        9
the child’s status as a dependent of the court.” (In re Briana V. (2015)
236 Cal.App.4th 297, 310.)
      The Agency maintains Father’s appeal “must be dismissed” since the
juvenile court has jurisdiction over E.V. “on the basis of the (b)(1) [failure to
thrive] allegations and the unchallenged (b)(2) allegations against Mother.”
      Father asserts there is a justiciable controversy as to the (b)(3)
jurisdiction finding because he is also “challenging the dispositional order”
removing E.V. and the b-3 finding is the underpinning of that order. Under
these circumstances, we will exercise our discretion to review the juvenile
court’s (b)(3) jurisdiction finding. (See Drake M., supra, 211 Cal.App.4th at
p. 763 [exercising discretion to address father’s appeal on the merits].)
B-3 Count
      The purpose of section 300 “is to provide maximum safety and
protection for children who are currently being physically, sexually, or
emotionally abused, being neglected, or being exploited, and to ensure the
safety, protection, and physical and emotional well-being of children who are
at risk of that harm.” (§ 300.2.) The Legislature has declared, “[t]he
provision of a home environment free from the negative effects of substance
abuse is a necessary condition for the safety, protection and physical and
emotional well-being of the child.” (Ibid.)
      More specifically, section 300, subdivision (b)(1), authorizes a juvenile
court to assert jurisdiction over a child if the “ ‘child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, as
a result of the failure or inability of his or her parent . . . to adequately
supervise or protect the child.’ ” (In re L.W. (2019) 32 Cal.App.5th 840, 848.)
The burden is on the agency to demonstrate the following three elements by a
preponderance of the evidence: “(1) neglectful conduct, failure, or inability by



                                         10
the parent; (2) causation; and (3) serious physical harm or illness or a
substantial risk of serious physical harm or illness.” (Ibid.)
      The court need not wait until a child is seriously injured or abused to
assume jurisdiction. (In re N.M. (2011) 197 Cal.App.4th 159, 165.) The court
may also consider past events in deciding whether the child currently needs
the court’s protection. (Ibid.; In re S.O. (2002) 103 Cal.App.4th 453, 461
[parent’s “ ‘[p]ast conduct may be probative of current conditions’ if there is
reason to believe that the conduct will continue”].)
      However, a parent’s drug use, alone, cannot support juvenile court
jurisdiction. (Drake M., supra, 211 Cal.App.4th at p. 765.) Rather,
jurisdiction can only be based on a parent’s substance use if it results in a
risk of serious physical harm to the child. (In re J.A. (2020) 47 Cal.App.5th
1036, 1046.)
      “ ‘We review the juvenile court’s jurisdictional findings for sufficiency
of the evidence. [Citations.] We review the record to determine whether
there is any substantial evidence to support the juvenile court’s conclusions,
and we resolve all conflicts and make all reasonable inferences from the
evidence to uphold the court’s orders, if possible. [Citation.] “However,
substantial evidence is not synonymous with any evidence. [Citations.] A
decision supported by a mere scintilla of evidence need not be affirmed on
appeal. [Citation.] Furthermore, ‘[w]hile substantial evidence may consist of
inferences, such inferences must be “a product of logic and reason” and “must
rest on the evidence” [citation]; inferences that are the result of mere
speculation or conjecture cannot support a finding [citations].’ [Citation.]
‘The ultimate test is whether it is reasonable for a trier of fact to make the
ruling in question in light of the whole record.’ ” ’ ” (Drake M., supra,
211 Cal.App.4th at p. 763, italics omitted.)



                                       11
      As we have recited, the amended b-3 count reflecting the court’s
jurisdiction finding alleges jurisdiction is warranted because Father “drinks
alcohol daily. [Father] was unable to identify when he last used substances
other than alcohol. Such actions by father . . . , place the minor at serious
risk of physical harm or neglect.”
      Father maintains there is insufficient evidence to support the court’s
finding that the alleged conduct places his daughter at “serious risk of
physical harm or neglect.”
      The entirety of the Agency’s response is a single paragraph stating as
follows:
      “Sufficient evidence supports the jurisdictional findings pertaining to
      Father. Father’s use of substances can be abuse if it presents a present
      risk of harm to E.V. (See In re Alexis E.[, supra,] 171 Cal.App.4th [438,]
      452.) Father admitted that he drank alcohol daily and was unable [to]
      identify when he last used substances other than alcohol. [Citation.]
      Father admitted to drinking ‘a beer or two’ after work, but he
      contended that his alcohol use did not affect his parenting. [Citation.]
      Additionally, the Family Treatment Court coordinator was ‘not sure
      about what he shared’ regarding when Father stopped using heroin.
      [Citation.] At the time the juvenile court assumed jurisdiction over
      E.V., Father had not followed through with drug testing at Options,
      and the Agency was concerned about Father’s sobriety because he had
      not begun drug testing. [Citation.] Additionally, because E.V. was less
      than one month old at the time she was detained and only a few
      months old at the time of the combined jurisdiction and disposition
      hearing, she can be considered a child of tender years such that the
      absence of adequate supervision and care poses an inherent risk to her
      physical health and safety, a finding of substance abuse by a Father is
      prima facie evidence of the inability of the parent or guardian to
      provide regular care resulting in a substantial risk of physical harm.
      (See Drake M.[, supra,] 211 Cal.App.4th at 767.)”


      To the extent this paragraph identifies any evidence, it pertains largely
to Father’s prior drug use (e.g., Father was “unable [to] identify when he last



                                       12
used substances other than alcohol,” “coordinator was ‘not sure about what
he shared’ regarding when Father stopped using heroin,” “[a]t the time the
juvenile court assumed jurisdiction over E.V., Father had not followed
through with drug testing at Options, and the Agency was concerned about
Father’s sobriety because he had not begun drug testing”). However, the
juvenile court did not sustain the b-3 count on the basis of Father’s prior drug
use. Nor would this have been a proper basis to do so given the lack of any
evidence that Father was currently using drugs, let alone any evidence such
use posed any risk of harm, let alone a serious risk of harm, to E.V. (See In
re J.A., supra, 47 Cal.App.5th at p. 1047; Drake M., supra, 211 Cal.App.4th at
pp. 765–766.)
      The only evidence the Agency cites pertaining to Father’s use of alcohol
is Mother’s statement to the social worker before the detention hearing that
he drank “alcohol daily” and Father’s statements and testimony that he
drank “a beer or two” after work. The Agency identifies no evidence that his
drinking a beer or two after work impaired him in any way, let alone, placed
E.V. at serious risk of harm. In fact, the only evidence as to the effect of the
beer was Father’s testimony that it did not affect his parenting and mother’s
statement to the social worker that she did not think Father’s beer drinking
was “a problem.” While the Agency intimates otherwise, it points to no
evidence that was the case.9 Moreover, by the time of the addendum
jurisdiction and disposition report, Father reported he had stopped
consuming even two beers and there is no evidence to the contrary.


      9  As we have recited, mother told the social worker at one point that
she had “confronted” father about his drinking, but also said she did “not
think it [was] a problem.” Mother was never asked to elaborate as to why she
“confronted” Father. Nor did she testify at the jurisdiction/disposition
hearing.


                                       13
      Indeed, the court’s musings on Father’s drinking reflect it was utter
speculation that his imbibement of two beers in the evening after work
resulted in any impairment of his capabilities, let alone posed a risk of
serious risk of harm to E.V. The court pondered, for example, “Maybe the
alcohol use is why the father slept through the night, and did not care for the
child. Maybe mother’s substance abuse is one of the factors as well. [¶] . . .
Maybe there is a substance abuse problem or alcohol problem that renders
him unable. Or it could be his work schedule as well, I don’t know. I don’t
have enough evidence. [¶] It could be his working as a truck driver and he is
working very long hours and is exhausted, exhaustion can also make a parent
sleep through the night.” The court had it exactly right in this respect—that
it did not have enough evidence to make a finding, as it did as to the (b)(3)
count, that Father’s consumption of two beers, alone, placed E.V. at serious
risk of physical harm or neglect.
      Substance abuse is a “ ‘maladaptive pattern of substance use leading to
clinically significant impairment or distress . . . occurring within a 12-month
period.’ ” (Jennifer A. v. Superior Court (2004) 117 Cal.App.4th 1322, 1346
(Jennifer A.); Drake M., supra, 211 Cal.App.4th at pp. 765–766 [same].)
Accordingly, substance use is not substance abuse, and a finding of past or
current use of alcohol, for example, will not, alone, support a jurisdiction
finding under section 300, subdivision (b), unless such use has a negative
impact upon the child or the parent’s ability to effectively parent the child.
(See In re Alexis E., supra, 171 Cal.App.4th at pp. 451–452; In re David M.
(2005) 134 Cal.App.4th 822, 829–830, abrogated in part on another ground by
In re R.T. (2017) 3 Cal.5th 622; Jennifer A., at pp. 1345–1346.) Here, there
was no such evidence with respect to Father’s modest consumption of beer in
the evenings after work.



                                       14
Removal from Father’s Custody
      Section 361 allows for removal of a child from the parent’s custody at
the disposition hearing if the juvenile court finds by clear and convincing
evidence (1) of a “ ‘substantial danger to the child’s physical health, safety,
protection, or physical or emotional well-being,’ ” and (2) “ ‘there are no
“reasonable means” by which the child can be protected without removal.’ ”
(In re Henry V. (2004) 119 Cal.App.4th 522, 528 (Henry V.); § 361, subd.
(c)(1).) “ ‘Clear and convincing’ evidence requires a high probability. The
evidence must be so clear as to leave no substantial doubt.” (In re David C.
(1984) 152 Cal.App.3d 1189, 1208.) And as to “whether reasonable efforts
were made to prevent or to eliminate the need for removal of the minor from
his or her home,” the court “shall state the facts on which the decision to
remove the minor is based.” (§ 361, subd. (e).)
      “The elevated burden of proof for removal from the home . . . reflects
the Legislature’s recognition of the rights of parents to the care, custody and
management of their children, and further reflects an effort to keep children
in their homes where it is safe to do so. (See In re Jasmine G. (2000)
82 Cal.App.4th 282, 288 . . . ; see also In Henry V.[, supra,] 119 Cal.App.4th
522, 525. . . .) By requiring clear and convincing evidence of the risk of
substantial harm to the child if returned home and the lack of reasonable
means short of removal to protect the child’s safety, section 361, subdivision
(c) demonstrates the ‘bias of the controlling statute is on family preservation,
not removal.’ (In re Jasmine G., supra, at p. 290.) Removal ‘is a last resort,
to be considered only when the child would be in danger if allowed to reside
with the parent.’ (In re Henry V., supra, at p. 525.)” (In re Hailey T. (2012)
212 Cal.App.4th 139, 146.)




                                        15
      “ ‘On appeal from a dispositional order removing a child from a parent
we apply the substantial evidence standard of review, keeping in mind that
the trial court was required to make its order based on the higher standard of
clear and convincing evidence.’ ” (In re I.R. (2021) 61 Cal.App.5th 510, 520.)
      Since we have concluded there is no substantial evidence to support
even a jurisdictional finding under the b-3 count, there is, perforce, no clear
and convincing evidence that can support a dispositional finding removing
E.V. from Father’s custody under section 361. For all the reasons we have
discussed, there is not clear and convincing evidence that Father’s drinking
two beers in the evening after work threatened the “physical health, safety,
protection, or physical or emotional well-being” of E.V. Nor is there any clear
and convincing evidence that “ ‘there are no “reasonable means” by which the
child can be protected without removal.’ ” (Henry V., supra, 119 Cal.App.4th
at p. 528.) Indeed, by the time of the jurisdiction/disposition hearing, the
evidence in the record is that Father had stopped having even one or two
beers in the evening and that E.V. was thriving. It is also notable that the
Agency never even made a referral for an alcohol assessment or asked Father
to test for alcohol. Rather, the Agency’s focus was on Father’s continued drug
sobriety.
      Given that the b-3 count allegations and evidence cannot support the
disposition removal order, that leaves the b-1 count allegations and evidence
as the only potential basis for the order. But this count was alleged against
mother, as well as Father, and the Agency never claimed the alleged conduct
and evidence pertinent thereto was sufficient to support a section 361
removal order from mother. If, as the Agency implicitly recognized, these
allegations and the supporting evidence cannot support a removal order
against mother, they certainly cannot support a removal order as to Father.



                                       16
In fact, the evidence as to mother was far more concerning in terms of E.V.’s
well-being, than the evidence as to Father. While Father had obtained and
maintained drug sobriety for a number of years, mother had not. The child
was born with opiates in her system. And while the Agency reported mother
“has come a long way in maintaining her sobriety . . . [i]t will be important to
see what happens next for the mother in her plan to continue her sobriety
and live independently when discharged from the program. She has shared
she is willing to continue in a sober living environment and follow future
Court orders as they pertain to visits, etc.” In short, while mother had made
significant efforts to address her addiction, she did not yet have the sustained
period of recovery that Father had. Yet, the Agency urged, and the court
ordered, that E.V. be returned to mother’s care. Additionally, by the time of
the jurisdiction and disposition hearing, E.V. was doing well. Father had
been attending parenting classes and visits were going well. In sum, there
was no evidence, let alone clear and convincing evidence, that could support a
finding that E.V., if returned to both parents’ care, was at substantial risk of
serious harm.
Alcohol Assessment
      Father additionally contends the juvenile court abused its discretion in
ordering him “to participate in an alcohol assessment.”
      Section 362, subdivision (d) provides in pertinent part: “The juvenile
court may direct any reasonable orders to the parents or guardians of the
child who is the subject of any proceedings under this chapter as the court
deems necessary and proper to carry out this section. . . . That order may
include a direction to participate in a counseling or education program. . . .
The program in which a parent or guardian is required to participate shall be




                                       17
designed to eliminate those conditions that led to the court’s finding that the
child is a person described by Section 300.” (Italics added.)
      Under this statutory provision, “ ‘[t]he juvenile court has broad
discretion to determine what would best serve and protect the child’s
interests and to fashion a dispositional order accordingly.’ ” (In re A.E. (2008)
168 Cal.App.4th 1, 4.) On appeal, “ ‘this determination cannot be reversed
absent a clear abuse of discretion’ ” (ibid.), and we will not disturb the
juvenile court’s decision unless the court “ ‘ “ ‘has exceeded the limits of legal
discretion by making an arbitrary, capricious, or patently absurd
determination.’ ” ’ ” (In re Raymundo B. (1988) 203 Cal.App.3d 1447, 1456.)
      As we have recounted, the Agency never made a referral for an alcohol
assessment. Rather, the referrals it made was for drug assessments and
testing. Nor did the Agency urge at the jurisdiction and disposition hearing
that Father be assessed and tested for alcohol. Rather, at the end of the
hearing, in conjunction with its count b-3 finding, the juvenile court ordered
such an assessment and testing.
      However, as we have discussed above, there was no evidence to support
the court’s count b-3 jurisdictional finding—there was, in other words, no
substantial evidence that Father’s consumption of one or two beers in the
evening after work placed E.V. at “serious physical harm or illness or a
substantial risk of serious physical harm or illness.” (In re L.W., supra,
32 Cal.App.5th at p. 848.) And given our reversal of the b-3 jurisdictional
finding, the juvenile court’s order that Father participate in an alcohol
assessment cannot be said to be reasonably designed to eliminate the
condition that led to the court’s count b-3 finding that E.V. was a person
described in section 300. (See Drake M., supra, 211 Cal.App.4th at pp. 770–




                                        18
771 [reversing order requiring the father to participate in drug counseling
because nothing in record indicated father had a substance abuse problem].)10
                                   DISPOSITION
      The jurisdiction order is reversed as to the finding pertaining to K.V.’s
conduct alleged in the b-3 count of the Section 300 petition. The disposition
order is reversed to the extent it removes E.V. from K.V.’s physical custody
and orders K.V. to participate in an alcohol assessment. The matter is
remanded for a new disposition hearing for the purpose of considering
placement of E.V. with K.V. The juvenile court is not precluded from
considering new evidence or changed circumstances that may have arisen
during the pendency of this appeal. In all other respects, the jurisdiction and
disposition orders are affirmed.




      10  We note that should the Agency in the future become aware of
evidence that consumption of alcohol by Father does, in fact, impair his
ability to parent E.V., it can take appropriate steps in the juvenile court to
obtain a referral for an alcohol assessment.


                                       19
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A162654, In re EV


                            20